SCHWELLENBACH, District Judge.
This matter comes before the court upon the Referee’s account and the petition of the Referee and Conciliation Commissioner for certain allowances. In the account the Referee and Commissioner has included two items of disbursement, one for $335 for- 67 round trips from Colfax to Malden, and one for $60 for 6 round trips Colfax to Spokane. He also asks for an allowance of $150 a year for a period of six years as compensation for his services. There is nothing in the act and nothing in the files in this proceeding which will authorize me to approve of any of these items. The Statute specifically limits the compensation of the Conciliation Commissioner to $35 and in lieu of the $1,295 claimed by the Referee and Commissioner, I will make an allowance of $35.
I think that Mr. Brown was too modest in his request for allowance as special master on the two hearings which he conducted and at which he also acted as court reporter. For his services as special master and court reporter at the first hearing I will make an allowance of $100 and for the same services at the second hearing I will make an allowance of $50. The item of $74.70 for transcript is approved as is also the item of $3 for the previous transcript. My understanding is that there was an agreement between Mr. Brown and the attorneys concerning the last two items of disbursements on his account. An order may be prepared upon the basis of this opinion.